Citation Nr: 0417140	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December April 1943 to 
November 1945.  He died in August 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  A personal hearing was held at 
the RO in April 2001.

In October 2003, the Board remanded the case to the RO for 
procedural due process purposes.  


FINDINGS OF FACT

1.  The veteran died at the age of 76 in August 1998; the 
certificate of death lists the immediate cause of death as 
glioblastoma.

2. At the time of his death, the veteran was not service 
connected for any disabilities.

3.  The veteran's brain cancer, a glioblastoma, is not shown 
during service or to a compensable degree within one year 
after service; the brain cancer, a glioblastoma that caused 
his death, is not shown to be due to claimed exposure to 
ionizing radiation or claimed use of radium rods for 
treatment of nasopharyngitis during service. 

4.  A service-connected disability did not cause or 
materially or substantially contribute to cause the veteran's 
death.    


CONCLUSIONS OF LAW

1.  The veteran's brain cancer, a glioblastoma, was not 
incurred in or aggravated by wartime service, and may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303,  3.307, 
3.309, 3.311 (2003).

2. A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims' (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in January 1999 which is prior to November 9, 2000, the date 
the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

 In the present case, regarding the issue of service 
connection for the cause of the veteran's death, a 
substantially complete application from the appellant was 
received in October 1998.  Thereafter, in a rating decision 
dated in January 1999 the issue was denied.  Only after that 
rating action was promulgated did the AOJ, in December 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Notice regarding 
substantiation of her claim was also provided in the March 
2000 statement of the case, and the February and July 2001 
and April 2002 supplemental statements of the case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
also harmless error.  

Concerning the appellant's claim of service connection for 
cause of death, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes the veteran's service personnel and medical 
records, along with private and VA physician's statements.  
With regard to providing assistance to the appellant it is 
also noted as indicated previously, she has been notified of 
the applicable laws and regulations, which set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decisions and statements of the 
cases have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Considering the foregoing, the Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice her.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cancer of the brain, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a).

Service connection for diseases that are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) includes a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection (detailed above) can be established, as held by 
the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).  Effective 
March 26, 2002, cancers of the bone, brain, colon, lung, and 
ovary were added to the list of diseases specific to 
radiation-exposed veterans set forth at 38 C.F.R. § 3.309(d).  
See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  The term 
"radiation-exposed veteran" includes a veteran who while 
serving on active duty participated in a radiation-risk 
activity. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2). 

If the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service. Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Factual Background

In August 1998, the veteran age 76 years, died. The 
certificate of death lists the cause of his death as 
glioblastoma. An autopsy was not performed. At the time of 
the veteran's death he was not service connected for any 
disabilities.

Service personnel records show that the veteran's military 
occupational specialty was as a B-25 pilot.  The veteran had 
no foreign service.  He acquired specialized training and 
served as a flying instructor in Arizona and Texas from in 
1942 to 1945.  From early February 1945 to July 17th 1945, he 
was a B-25 flight instructor at a military facility in 
Douglas, Arizona.  He was subsequently transferred to 
Nebraska and the South Carolina prior to separation from 
service in November 1945.  The veteran's service personnel 
records are absent for any indication that he was a 
participant in a radiation risk activity. 

Service medical records show that in April 1944, the veteran 
was hospitalized for moderately severe, acute, catarrhal 
nasopharyngitis, and acute infectious mononucleosis.  The 
veteran received conservative treatment and he was released 
to duty in early May 1944.  In January 1945 the veteran also 
received treatment for nasopharyngitis.  It was reported that 
he received the usual treatment. The entire service medical 
records are absent for any treatment or reference to 
treatment of the veteran's nasopharyngitis with radium rods.  
The veteran's entire service medical records along with 
discharge physical examination records are negative for any 
complaints or findings referable to brain cancer, to include 
a glioblastoma.        

Information was received from the U.S. Defense Nuclear Agency 
in February 1999.  The subject of the document was Project 
TRINITY, a nuclear device detonated at the Alamogordo Bombing 
Range, in south-central New Mexico on July 16, 1945.  It was 
indicated that winds blew the cloud resulting from the 
detonation to the northeast.  It was also indicated that 
dosimetry data was available for individuals who participated 
in Project TRINITY or visited the test site between July 16, 
1945 and January 1, 1947.

In a March 1999 statement, a private physician indicated that 
he had read VA notes on issues of different radiation 
exposures.  It was stated that it was reasonable for the 
appellant to pursue the issue of radiation exposure.  It was 
stated that the veteran's brain tumor was a glioblastoma and 
radiation exposure in the 1940's could have had an effect on 
acquiring the tumor.  

In a July 1999 Report of Contact it was reported that a Mr. 
W. called and stated that a Dr. F. administered radium 
therapy to several aviators in Lincoln, Nebraska in July 
1945.  

A letter from the U.S. Department of Defense, Radiation 
Experiments Command Center (RECC) was received in August 
1999.  It was stated that the RECC identified and retrieved 
information about human ionizing radiation experiments, 
projects and studies and made information available to the 
public.  It was reported that the RECC database had no 
information on the veteran.  It was also indicated that the 
veteran's military records, including a "Physical Record 
Card" could have annotated information concerning radium 
treatment.  Associated with the letter was an example of a 
"Physical Record Card." (The veteran's service records do 
not reveal a "Physical Record Card."  Also associated with 
the letter was a document titled "Nasopharyngeal Radium 
Therapy."   The document details the history of radium 
therapy and its use by the military in the 1940's to treat 
aerotitis media, or barotraumas caused by the presence of 
excess lymphoid tissue in the nasopharynx in combination with 
rapid pressurization of the middle ear during descent in 
combat aircraft or submarines, or upper respiratory tract 
infections common in certain overseas climates.  It was 
mentioned that in 1942 testing using radon tipped applicators 
began at bases in England to treat aerotitis media, and then 
in 1944 radium was used in studies at bases in New York, 
Massachusetts, Florida, England, and in Italy.  

In August 2000, the appellant submitted to VA scientific 
articles and titled "Nasopharyngeal Irradiation Therapy," 
"Department of Defense Report on Search for Human Radiation 
Experiment Records," an internet article titled "Vets 
warned of radium risk," and a definition of a "glioblastoma 
multiforme."  The documents report the history of radium 
treatment and its use by the military from the 1940's to 
1960's, and report resultant increased medical risks, 
including brain cancer.  Additional military experimental 
sites using radium are reported, none of which are where the 
veteran was stationed during service.
    
In a December 2000 opinion from a VA physician, it was 
reported that after review of the entire C-file and every 
page of service medical records, there was no evidence that 
the veteran received radium treatment for nasopharyngitis 
while on active duty.

A personal hearing was held at the RO in April 2001.  The 
appellant testified that she and the veteran were married for 
56 years, and the he did not inform her concerning his 
treatment for nasal pharyngitis with the use of radium rods.  
She stated that she knew that he would use aspirin for his 
headaches, and that he did not talk much about his illnesses.  
She testified that a Dr. F. indicated that there was a 
possibility that the (radium) treatment could cause the 
veteran's cancer.  

In a July 2001 medical patient encounter form requesting an 
opinion, a physician indicated that the veteran was seen in 
March 1998 for right frontal lobe gliosarcoma.  It was 
reported, "possible relationship to rods, it would be 
difficult to prove."

Received in May 2002 were numerous articles and treatise 
excerpts regarding nasopharyngeal irradiation therapy on 
military personnel beginning in the 1940's and increased 
cancer risks.

Received in June 2002 is a videotape from an August 1994 U.S. 
Senate Environmental and Public Works Subcommittee hearing on 
"Assessing Affects of nasal Radium treatments," conducted 
by Senator Joseph Lieberman.  The hearing reported the 
history of radium therapy treatment on military personnel 
from the 1940's to 1960's, and the increased medical problems 
associated with the treatments.

In a March 2003 opinion from a physician requested by the RO, 
the veteran's history of nasopharyngeal treatment during 
service is reported.  It was indicated that a review of all 
nursing and medical notes did not mention radiation or radium 
treatment.  It was stated that the veteran had documented 
treatment with supportive/comfort measures, only i.e., heat 
to the left neck, APC, soft diet, and fluids.   

Analysis

The appellant strongly asserts that the veteran's brain 
cancer, a glioblastoma that resulted in his death is the 
result of exposure to ionizing radiation or in the 
alternative treatment for nasopharyngitis with radium rods 
that he received during service.    

The Board first notes that there is no evidence of 
complaints, findings or treatment for brain cancer during 
service, nor is there any evidence suggesting brain cancer, 
including a glioblastoma, either during the veteran's period 
of service or to a compensable degree within one year after 
service.  It is clear that the brain cancer, a glioblastoma, 
which was the primary cause of the veteran's death was first 
manifested many years after his period of military service.

However, cancer of the brain, to include a glioblastoma, is a 
disease subject to presumptive service connection under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), and a tumor of 
the brain is a disease for which service connection may be 
considered under 38 C.F.R. § 3.311.  Under either of the 
aforementioned statues and regulations, a prerequisite for a 
claim based on exposure to ionizing radiation is that the 
veteran was exposed to ionizing radiation in a radiation risk 
activity such as:  Onsite participation in atmospheric 
testing of nuclear weapons; the occupation of Hiroshima or 
Nagasaki or other activities as claimed.  

Service personnel records show that the veteran's 
occupational specialty during service was as a pilot and 
flying instructor, and that he had no foreign service during 
his tour of duty.  The absence of foreign service precludes 
participation in the occupation of Hiroshima or Nagasaki or 
as a prisoner of war in Japan for purposes of a radiation 
risk activity pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309 and 38 C.F.R. § 3.311.  

It has been asserted in the past by and on behalf of the 
appellant that the veteran may have been exposed to ionizing 
radiation from winds due to detonation of the nuclear device 
in from Operation TRINITY.  It is not claimed nor is there 
any indication that the veteran was a participant in 
Operation TRINITY that began July 16, 1945.  Service 
personnel records show that the veteran was in Arizona at the 
time Operation TRINITY began.  The RO has requested dosimetry 
data for the veteran from the NPRC, which has responded that 
no dosimetry data for the veteran has been found.  Further, 
as has been reported by the RO, Department of Defense records 
concerning Operation TRINITY show that subsequent to 
detonation of the nuclear device, winds were blowing east to 
west and Arizona is west of New Mexico where the operation 
was performed.  Further, there is absolutely no official 
verification that the veteran was exposed to ionizing 
radiation as a result of the operation nor is there any 
medical evidence to support the assertion that he was exposed 
to ionizing radiation which resulted in brain cancer, a 
glioblastoma that caused his death.  In this regard, it must 
be concluded that 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), and 38 C.F.R. § 3.311 are not applicable in the 
instant case.  

The appellant contends that the veteran's glioblastoma that 
caused his death, was the result of therapeutic treatment for 
nasopharyngitis during service with radium rods.  It is 
argued that the use of radium rods was a common therapy for 
nasopharyngitis by the military at the time.  Service medical 
records clearly show that the veteran was hospitalized in 
1944 for moderately severe nasopharyngitis, and that he also 
received treatment in 1945 for nasopharyngitis where it was 
reported that he received usual treatment.  It is important 
to note, however, that the service medical records show 
conservative treatment for nasopharyngitis.  There is 
absolutely no clinical data that shows or indicates that 
usual treatment or therapy of nasopharyngitis included the 
use of radium rods.  VA adjudicators may consider only 
independent medical evidence to support their conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board 
is not required to accept the medical authority supporting a 
claim, it must provide its reasons for rejecting such 
evidence and, more important, must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).

In this case, VA physicians have opined that there is no 
indication from the service medical records that the veteran 
received radium rod therapy for treatment of his 
nasopharyngitis.  Despite the appellant's strong assertions, 
there is no medial evidence to support the assertion that 
radium rods were the usual treatment for nasopharyngitis.  
The Board is aware that a private physician has opined that 
after reading VA notes, it would be reasonable to purse the 
issue and that radiation exposure could have affected his 
acquiring the tumor.  However, the private physician's 
opinion doe not provide any medical nexus between the claimed 
in-service exposure to radiation or radium rods for treatment 
of nasopharyngitis and the veteran's fatal glioblastoma.  The 
private physician's opinion is conjectural.  In addition 
another private physician has indicated that any such 
possible relationship would be difficult to prove, which also 
does not support the appellant's assertions on the matter.  

A review of the entire medical treatise excerpts and other 
data offered concerning radium rod therapy, provides a good 
historical perspective concerning the treatment and shows 
that there may be an increased risk of resultant medical 
problems, including cancer.  However, the entire information 
provided does not support the assertion that the veteran 
received radium rod treatment for nasopharyngitis during 
service.  In fact some the evidence is negative and against 
the appellant's claim in that the data indicates that radium 
rod therapy programs were primarily for aerotitis media which 
is not nasopharyngitis, and that the radium rod programs were 
at bases and military facilities other than where the veteran 
was stationed during service.  In effect, the entire 
treatises, data, and information regarding radium rod therapy 
that is offered does not support the appellant's assertions 
concerning that the veteran received the treatment for 
nasopharyngitis nor is there any supportable clinical data.  

It is noted that while the appellant's testimony and 
statements have been considered, her lay testimony concerning 
the etiological relationship between the veteran's claimed 
radiation and radium rod exposure during service and the 
cause of his death is not considered competent evidence.  Lay 
testimony is not competent because laypersons generally lack 
the expertise necessary to opine on matters involving medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In July 1999, VA records show that a person 
apparently affiliated with the appellant stated that a 
specific physician gave radium therapy to aviators in 
Lincoln, Nebraska in July 1945.  While records show the 
veteran was stationed in Nebraska at the time, there is no 
follow-up information or any supportable medical evidence to 
the statement.  In sum, other than the appellant's 
assertions, there is no medical evidence to show that the 
veteran was exposed to ionizing radiation or radium rod 
therapy during service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In any event, considering the foregoing, and in the absence 
of any clinical data to the contrary supporting the 
appellant's causation assertion, the Board concludes that the 
preponderance of the evidence is against a finding of an 
etiological relationship between the cause of the veteran's 
death and the claimed exposure to ionizing radiation or 
radium rod therapy for treatment of nasopharyngitis during 
service.  The veteran's brain cancer, a glioblastoma, is not 
shown during service or to a compensable degree within one 
year after service.  Further, the brain cancer, a 
glioblastoma that caused his death, is not shown to be due to 
claimed exposure to ionizing radiation or claimed use of 
radium rods for treatment of nasopharyngitis during service.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and service connection for the cause of 
the veteran's death is not warranted.




ORDER

The appeal is denied



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



